ORDER
UPON consideration of the Attorney General’s petition filed in this matter for a writ of certiorari to the North Carolina Court of Appeals to review its decision reported at 65 N.C. App. 595, the petition is allowed for the sole purpose of entering the following order which is hereby certified to the North Carolina Court of Appeals:
In its decision to award defendant a new trial, the Court of Appeals applied the rule enunciated in State v. Grier, 307 N.C. 628, 300 S.E. 2d 351 (1983), retroactively since defendant’s trial commenced 20 September 1982. In State v. Williams, 311 N.C. 395, 317 S.E. 2d 396 (No. 78A84, filed 6 July 1984), this Court held that the rule enunciated in Grier applies to only those cases whose trial commenced after the certification date of Grier, that date being 28 March 1983. Since defendant’s trial commenced 20 September 1982, approximately six months prior to the certification date in Grier, the rule of inadmissibility of polygraph enunciated in Grier does not apply to defendant’s case.
*747The decision of the Court of Appeals awarding defendant a new trial is VACATED, and the case is remanded to that court for reconsideration in light of our decision in State v. Williams.
By order of the Court in Conference, this the 28th day of August 1984.
Frye, J.
For the Court